Citation Nr: 1444527	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, mood disorder, and dementia.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to November 1952 to November 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from November 2009, March 2011, and February 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hearing loss, PTSD, and tinnitus, respectively.

The Board notes that the Veteran's specific claim related to service connection for PTSD.  A United States Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a March 2013 VA examination, the examiner diagnosed the Veteran with depression.  Treatment records from March 2011 also show a diagnosis of a mood disorder, and dementia in March 2013.  Accordingly, the Board has recharacterized the issue as an acquired psychiatric disorder to include PTSD, depression, mood disorder, and dementia.

The Veteran testified before the undersigned at an August 2014 travel board hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has an acquired psychiatric disorder due to service.  He also contends that he has hearing loss and tinnitus due to being a machine gun operator in Korea and being exposed to heavy gunfire and mortar rounds.  See January 2010 Notice of Disagreement.  

Service treatment records show that the Veteran was a Mental Hygiene patient in service in 1952, but treatment appears to be related to seizures and possible epilepsy.  No actual epilepsy was diagnosed although clinical records from November 1952 note that the Veteran had a "history of hysterical attacks when under stress."  He was diagnosed with convulsion hysteria and emotional immaturity.  

The Veteran was afforded VA examinations in February 2011 and March 2013 to assess his claimed PTSD.  The examiners both evaluated the Veteran and noted he did not have a PTSD diagnosis that conformed to the DSM-IV criteria as the Veteran symptoms did not meet the diagnostic criteria for PTSD.  The March 2013 examiner did however diagnose the Veteran with depression; but the examiner did not determine the nature and etiology of this depression, which should be elicited upon Remand, along with the nature and etiology of any other acquired psychiatric disorder other than PTSD.

It is noted that the Veteran was also diagnosed by VA as having a mood disorder due to general medical condition.  See, e.g., VA treatment record dated in March 2011.  Accordingly, an opinion should be sought as to whether the Veteran has a psychiatric disorder that is secondary to his service-connected disabilities.

The Veteran was also afforded a VA audiological examination in November 2009.  The examiner stated that a 2006 Institute of Medicine Report on noise exposure in the military called "Noise and Military Service: Implications for Hearing Loss and Tinnitus" concluded that based on current knowledge, hearing loss occurs immediately, and there is no scientific support for delayed onset hearing loss weeks months or years after exposure.  The examiner noted that as the Veteran reported onset of hearing loss decades after separation and there a number of potential/likely nonmilitary etiologies including aging, hypertension, occupational noise exposure, and usage of potentially ototoxic medication, that he could not resolve this issue without resorting to mere speculation.  Therefore, no definitive nexus opinion has been rendered in this instance.  Furthermore, the examination contains notation that the Veteran reported working with air guns for eighteen years in his civilian occupation.  However, the Veteran stated in his Notice of Disagreement that he did not work with air guns for eighteen years, and that he did not know where that statement came from, as he did not relay it to the examiner.  Also, in his August 2014 hearing he discussed a specific incident of trauma that was not in the VA examination: when he was on a train that was shelled while in service.  Upon Remand the Veteran should be afforded an audiological examination that takes into account the Veteran's lay statements regarding acoustic trauma, including from his August 2014 hearing.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided").

Finally, given the potential interaction between a claim of service connection for a hearing loss disability and a claim of service connection for tinnitus, reciprocal development of the latter claim is consistent with affording the Veteran the benefit of all reasonable doubt in the development and adjudication of his claims.  While the Veteran reported during his VA examination that he had only had tinnitus the past six months, he later reported in his August 2014 hearing that he had ringing in his ears since service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the electronic record.

2.  Provide the Veteran with notice concerning how to substantiate his claim for an acquired psychiatric disorder as secondary to service-connected disabilities.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Identify any current psychiatric diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disorder.  

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

With respect to claimed PTSD, the examiner is asked to opine whether the Veteran has PTSD and, if so, whether it is at least as likely as not related to an in-service stressor including the fear of hostile military or terrorist activity.  In this regard, it is noted that the Veteran was awarded a Combat Infantryman Badge and received a gunshot wound to the right cheek while serving in Korea.

In addition, the examiner is asked to opine whether it is at least at likely as not that the Veteran has an acquired psychiatric disability that is due to or caused by the service-connected residual of gunshot wound of the right cheek, the associated scar, and/or the iris lesion in angle, residual of posterior vitreous detachment of the right eye associated with residual of gunshot wound of the right cheek.

Finally, the examiner is asked to opine whether it is at least at likely as not that the Veteran has an acquired psychiatric disability that is aggravated (i.e., worsened) beyond the natural progress by the service-connected residual of gunshot wound of the right cheek, the associated scar, and/or the iris lesion in angle, residual of posterior vitreous detachment of the right eye associated with residual of gunshot wound of the right cheek.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

It is noted that during the pendency of the claim the Veteran has been diagnosed as having PTSD, depression, mood disorder including as due to general medical condition, and dementia.  The examiner should reconcile the diagnoses of record with the diagnosis or diagnoses found on examination to the extent possible.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4.  Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss and tinnitus began in or are etiologically related to any incident of the Veteran's military service.

In doing so, the examiner's attention is invited to:

The Veteran's statements during his August 2014 hearing that he has had tinnitus since he was on a train that was shelled in 1952 in service, and reported that he heard a sound like "birds" or ringing.  

The Veteran's statements from his Notice of Disagreement and his August 2014 hearing that he did not work with air guns and was not exposed to as much noise as service when working as a civilian in a mobile home plant, for which he was given hearing protection.  

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service, including at the separation examination, is not always fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



